Exhibit 10.62

EXECUTION COPY

February 24, 2006

President Casinos, Inc.

President Riverboat Casinos-Missouri, Inc.

1000 North Leonor K. Sullivan Blvd.

St. Louis, MO 63102-2568

 

Re: Parking area known as “Cherrick Lot”

Gentlemen:

This letter is being delivered to you simultaneously with the execution and
delivery of a Riverboat Casino Sale and Purchase Agreement, dated the date of
this letter, among Pinnacle Entertainment, Inc., as “Buyer,” President Casinos,
Inc., as “Seller,” and President Riverboat Casinos-Missouri, Inc., as “Company”
(the “Purchase Agreement”). Capitalized terms used in this letter, that are not
defined in this letter, have the meanings given to them in the Purchase
Agreement.

We understand that the parking lot primarily used by the Company’s patrons for
the last several years is located directly across Leonor K. Sullivan Blvd
(formerly known as Wharf Street) from the Riverboat Casino, which lot is
commonly referred to as the “Cherrick Lot”, and which has the following legal
description:

Parcel 1:

Lot “A” of Cherrick’s Subdivision, according to the plat thereof recorded in
Plat Book 70 page 29 of the St. Louis City Records and in City Block 17 and 18
of the City of St. Louis, State of Missouri

Parcel 2:

Lot “C” of Cherrick’s Subdivision, according to the plat thereof recorded in
Plat Book 70 page 29 of the St. Louis City Records and in City Block 18 of the
City of St. Louis, State of Missouri

The Cherrick Lot is the subject of a condemnation proceeding commenced by the
Land Clearance for Redevelopment Authority for the City of St. Louis, Missouri
(“LCRA”). Buyer is building a new casino project near the Cherrick Lot and has
acquired an option from the LCRA to purchase the Cherrick Lot after it has been
taken by the LCRA in the condemnation proceeding (the “Option Agreement”). The
Company and the Unsecured Creditors’ Committee



--------------------------------------------------------------------------------

President Casinos, Inc.

President Riverboat Casinos-Missouri, Inc.

February 24, 2006

Page 2

in the Company’s bankruptcy case have filed a proceeding in the Bankruptcy Court
seeking, among other things, an injunction against the LCRA’s prosecution of the
condemnation proceeding (the “Condemnation Injunction Litigation”). Both the
LCRA and the Buyer are defendants in the Condemnation Injunction Litigation.

We understand that Wimar Tahoe Corporation, an affiliate of Columbia Sussex
Corporation (“Wimar”), is the current record owner of the Cherrick Lot, that the
Company has requested the Bankruptcy Court to enjoin Wimar from denying the
Company and its patrons access to the Cherrick Lot, and that the Company and
Wimar are presently involved in various discussions and negotiations concerning
the Company’s potential purchase of the Cherrick Lot, or the negotiation of a
lease or other arrangement by which the Cherrick Lot may be available for use in
connection with the operation of the Riverboat Casino. Seller and Company have
requested that Buyer confirm its intentions with respect to the Cherrick Lot in
the event that Buyer or an affiliate of the Buyer acquires an interest therein.

By its signature to this letter, Buyer hereby covenants and agrees as follows:

(1) In the event that the LCRA condemns the Cherrick Lot, Buyer shall exercise
the option, pursuant to its legal rights under the Option Agreement, to acquire
title to the Cherrick Lot from the LCRA, provided the aggregate price required
to be paid as compensation for the Cherrick Lot does not exceed Five Million
Dollars ($5,000,000).

(2) If Buyer or any affiliate of Buyer acquires the Cherrick Lot, whether as
contemplated by paragraph (1) above or otherwise, Buyer or Buyer’s affiliate
shall permit patrons of the Company (or any successor of the Company) the
exclusive right to park on the Cherrick Lot for a validation fee not exceeding
$1.50 per day for each vehicle parked on the Cherrick Lot, such fee to be billed
to the Company (or the Company’s successor). This exclusive validation
arrangement shall extend for a term ending on the earlier of (a) the date on
which the Buyer opens its new casino project on Laclede’s Landing, or
(b) December 31, 2008.

By their signatures to this letter, in consideration of Buyer’s covenants and
agreements set forth herein, Seller and Company agree to dismiss or withdraw the
Condemnation Injunction Litigation without prejudice.

This letter is executed in connection with, and is further consideration for,
the various covenants and undertakings of the parties in the Purchase Agreement.
The undertakings of the parties in this letter shall survive any termination of
the Purchase Agreement, regardless of the reason for such termination.



--------------------------------------------------------------------------------

President Casinos, Inc.

President Riverboat Casinos-Missouri, Inc.

February 24, 2006

Page 3

This agreement is subject to approval of the United States Bankruptcy Court for
the Eastern District of Missouri. The parties hereby agree to continue the
Condemnation Injunction Litigation pending such approval.

If this comports with your understanding, please sign all three counterparts of
this letter, and return one (1) fully signed original of this letter to the
undersigned.

 

Very truly yours,

Pinnacle Entertainment, Inc.

By

 

/s/ Wade Hundley

Title

 

President

Accepted and Agreed this 24th day of February, 2006:

 

President Casinos, Inc.

   

President Riverboat Casinos-Missouri, Inc.

By

 

/s/ Ralph J. Vaclavik

   

By

 

/s/ Ralph J. Vaclavik

Title

 

Sr VP & CFO

   

Title

 

Sr VP & CFO